17-12957-aih   Doc   FILED 09/03/19   ENTERED 09/03/19 12:39:32   Page 1 of 7
17-12957-aih   Doc   FILED 09/03/19   ENTERED 09/03/19 12:39:32   Page 2 of 7
                                                                      !" #$ %& ' (           ) & (
                                                   *       +,,    ) *- . / & 0               1 +,,           ) *-     . / 2&
            3# # .     $    " "#       2

       4  *5   6                                                                                                                       -       $                 &2
     +      5   6
    7& 8 9 - 4                                                                                           :     3 ;; ##$
     - 4 - . + 77                                                                                        7& 8 9 - 4
                                                                                                           - 4 - . + 77




     1# # #            <      , "                  3     3 " #       =    "   , <.               &                  > - # 3       ?#                  ;          3
    % 3< #                 ;, <3 "          #     =       " ' #      @   1     "            3>

                                                                                    !
:       B      # :< $                                  7 (> 7                  7 (> 7                ." . $
 # = : 3< $                                             7 > &                   & >(                  # =0             $                                               % 7 > 7'
+1    " ;# : 3< $                                         >                       >                               ; :< #    # =$                                         7 > &
 ## #    : 3< %)'$                                        >                       >                               ; :< # , < # = %)'$                                      >
  #         : 3< $                                        >                       >                               ; #       =0             $                          %A   >2('
    : 3<           $                               A(& >                      A2 (>(



                                                                     $
                             "     #                             "   #                               "                      % &        #
                                                                                                     0                             >                      >
    .          &                            7( >7&                               C                                                 >                   7( >7&
    .          &                                                         7 (>    C                                                 >               %7 ( >22'
    .          &                                                            7>   C          " 3          @                         >               %     2> ('
    .          &                                                             >2 C           " 3          @                         >               %(     >( '
    D                                             > 7                            C                                                 >               %      >7 '
    D                                             > 7                            C                                                 >               % 2(&> '
        E                                         > 7                            C                                                 >               %     (> 2'
        E                                                                    >2 C       #        = . #E" # <                       >               % (& >(&'
    *                                             > 7                            C                                                 >               % 7 &>77'
    *                                                                      2 >2 C       #        = . #E" # <                       >               %      > '
                                                  >2                             C      #        = + 3 : 3<                        >               %     2>7 '
                                                  > 7                            C                                                 >               %7 &(> ('
                                                                           2 > & C      #        = . #E" # <                       >               %     2>27'
    * 3                                           >2                             C      #        = + 3 : 3<                        >               %7 272> '
    * 3                                           > 7                            C                                                 >               %7     >2 '
    * 3                                         (2>7                             C      #        = + 3 : 3<                        >               %7 7&> 7'
    * 3                                                                    2 >7 C       #        = . #E" # <                       >               %7     >2 '
    D"                                            > 7                            C      #        = + 3 : 3<                        >                 % &7>2 '
    D"                                          7 > &                            C                                                 >                   % > 2'
    D"                                                                       >2 C           " 3          @                         >               % 7&> '
    D"                                          7 > &                            C                                                 >                 %2 > '
      "                                         7 > &                            C                                                 >                 % 7 > 7'
                                                                                                         ;    #         #          >                 % 7 > 7'
                                                7 > &                                                                                                %    >2('
                                                                                                                                                                 :
             17-12957-aih                  Doc          FILED 09/03/19         ENTERED 09/03/19 12:39:32                                   Page 3 of 7
                      A >    A2 22 >             A >         A& 2 >

    #        #F %C' ;   # ; ,,         , <        "# # <              1     1 ;    1   < " > ,3 "=     ," 1       @                   #
"       ),        "<E >


- # 3         =         ; 1 3<               #, <3 "             "     = " ; E < ; ;"     1#    ; !"          >       >  ;
  ;           = 3 " = # < 13E                  #1 " ;        1         @ ; ; >       G( , 1        ;    3<            , < 1
    "        " ## 3 " <                                 =#           , #    = < " > 6 " <                         ;           =
#             1 # ##" >




                                                                                                                                  :
        17-12957-aih             Doc     FILED 09/03/19                   ENTERED 09/03/19 12:39:32           Page 4 of 7
                                                                                   !" #$ %& ' (                            ) & (
                                                               *         +,,   ) *- . / & 0                                 1 +,,   ) *-         . / 2&
         3# # .       $       " "#         2

         4     *5                 6                                                                                                                            -       $               &2


                                                                                         '                                 ()

 1# #  # <    ,                                3       3 "          #     =          "       ;"           1        <       3    E # ;       3<         #               ;    E < ;                 ;
, <3 "    " >


                                           "       #
                              *                        $                                          "                                                   " #                   % &     #
                                                                                                      0                                            %   >2('                  7 >(
+                                     77> 7                                                                                                         % (> '                   (22>
                                      77> 7                         >                        < =              #:       3                          %2 >(&'                        >2
.                                     77> 7                                                                                                       %72(> 7'                      2> 2
D                                     77> 7                         >2                       " 3          @                                      % 77> '                     7& > &
     E                                77> 7                                                                                                       %    >2 '                  2 >(
*                                     77> 7                                                                                                       %2 > '                      2&> (
                                      77> 7                                                                                                       %    >2 '                      >2
* 3                                   77> 7                                                                                                       % ((> 2'                   7(2> 7
D"                                    77> 7                                                                                                         % >( '                   2 >2&
D"                                    77> 7                         >2                       " 3          @                                       %2& >& '                    7 >
  "                                   77> 7                                                                                                       % 7 > &'                    &&>
                                      77> 7                                                                                                       %    >27'                  7 >(2
                              A        7>7&         A              7>7(

%:       # F      1##         <        ,       <           #       = 1 1         "                3       3 "          "        1   ; , 1    #     =       "               < "     3        >'
6 " # =E                                       #     "#1                , 7& > &>    "#1  #    ;;        < "   , ," ;# 1 ; 3 " # =
E                                 1 E              , <E                 <         ; = =1           #   1 ; #E" # <      < "   " #>   ;
   ;       = 3 "                  = # <            13E                   #1 " ;     @ ; 7& > &    G( , 1           ; 3< , < 1        "
" ## 3 " <                                                              =#     , #   = < " > 6 " <                      ;    =     #
 1 # ##" >

6 "      ;   E     , < 1 # < 1 , 1    " 1# 3% # =E                   ;' # %  >2('> 6 " #
E        % # =E        !" ;'    ;  1#    3# # #1 " ; E A 7 >( > 1 # < # 3 " 1      #1                                                                                             , 2            >7 >
  1 # #1      < 3E       ;, <3 "       ; ,    < 1# <       " ## 1 #1        # ## 1    <                                                                                          1?#
; #         =1 1 # = 1     1 ;;        , !" #         3< = 1     ; 3#> 8 1     ; ; ;                                                                                                                  7&
< 1#>

8                         1             ,3 "               <        3      E #           E            7>7(> 8 ;            ; 1      < "     E3 1       "<E         ,       3<    # @             ; ;"
1         <       3               E      3 "           #       =         3< >




                                                                                                                                                                                       :
             17-12957-aih                      Doc             FILED 09/03/19                             ENTERED 09/03/19 12:39:32                                Page 5 of 7
                                                                ( , ,     ( $ , 3 " #1       # ; ," 3 "         =
         +
                                                          < 1 3 3< = E A(& > & %            " ; E3 #"E          1
            ;H"# ; # = : 3<                      77> 7
                                                            1       < "      1 , ; " ;         ,       E '> : 3     1
          "  "# < " $                              >
                                                          #1      ; #     "         1 3 "    3< =       <     1 # < #
          1       < " $                           (>
                                                          3 " @      #"      E #< 31      1    ;> , 3 " = " ; F         3
           " ;    ;H"# <  < " $                    >
                                                           1 #1        =      #   3 1        < "    , 1 #1        E ,
          # = : 3< $                           A & >(
                                                           1 ,,      ;    ,3 "     = 3< >         #" 1 1 ," ;#
                                                             # ; 3 "       "         3    #     ,3 3 " ## <           1
                                                          3 "      3    1 #1      >

          +      +    5      +         -: 4   *+ 5 5                  $ ,3 " "      3 3     <              #"
            < "<# 3 " < 3 1    1     1       1 #"     > < #     # # 3 "1    1     1           <                 #"        ,
         1          E       ,3 "       #&         ## , 1 "      , < F          # ; " ,3 " 1 <           ;3 "1              ;
           3< 1 # 3 3 "           > ,3 "=       =1 1 3 "           E          1 # #"      #              "#          ,1
                " F              & )( ) & (>

-                      ,        " . $*     "                       "    /          0            "
    "#       #




                                                                                                                :    7
                 17-12957-aih   Doc      FILED 09/03/19    ENTERED 09/03/19 12:39:32             Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                             Case No. 17-12957-aih

 Steven M. Gusky                                    Chapter 13

 Debtor.                                            Judge Arthur I. Harris

                                 CERTIFICATE OF SERVICE

I certify that on September 3, 2019, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          James M. Doran, Debtor’s Counsel
          jdoran@amourgis.com

          Lauren A. Helbling, Chapter 13 Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Steven M. Gusky, Debtor
          4800 Wetzel Ave
          Cleveland, OH 44109
                                                    Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor




 17-12957-aih        Doc    FILED 09/03/19         ENTERED 09/03/19 12:39:32      Page 7 of 7
